Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 08/05/2022 are persuasive. Prosecution is reopened. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawacki et al.(US 20170158111) in view of Moisel(DE102016008338A) in view of  Hori (US 20200174100) in view of Boesch (US 20180304807) in view of Serizawa (US 20030067787) in further view of Nakamura (US 20080180965).
	Regarding claim 1, Zawacki teaches:
a lamp chamber including a lamp body (The exterior lighting and object detection assembly includes a housing, a first light source, an inner lens, and an object detection device(0003))
an outer lens (an outer lens(0004))
a sensor configured to detect information around the vehicle (object detection device(0004))
Zawacki fails to teach:
a marker lamp extending along a width direction of a front side of a vehicle and configured to inform surroundings that a vehicle is being driven automatically 
wherein the marker lamp and the sensors are integrated in the lamp chamber
However, Moisel teaches:
 (a single additional LED in each of the typically six direction indicators to generate the desired colored optical signal that signals the autonomous or semi-autonomous driving of the vehicle(Page 3, Par 2))
Zawacki and Moisel are considered analogous since they are both in the field of vehicle lighting fixtures and sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki with the teachings of Moisel in order to have a lighting system that is capable of alerting surrounding environment of the operational status of the vehicle to ensure safety.
Zawacki and Moisel teach the limitations set forth above but fail to teach a marker lamp extending along a width direction of a front side of a vehicle. However, Serizawa teaches Inside the lamp chamber is provided with an LED circuit board that has light-emitting diodes disposed in the lateral direction on its front side, and a lighting circuit is also provided on the LED circuit board (0008).
Zawacki, Moisel, and Serizawa are considered analogous since they are all in the art of lighting for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, and Serizawa in order to have a lighting chamber with LEDs going in the lateral direction in the front of the vehicle in order to have a more clearly visible light coming from the light chamber for a specific reason of alerting those around of the autonomous vehicle driving state.
Zawacki, Moisel, and Serizawa teach the limitations set forth above but fail to teach sensors, however Hori teaches an optical member disposed in the lamp chamber (0021) and sensors being disposed in the light chamber Fig. 1 elements 1161(LiDAR) and 1018(Radar)
Zawacki, Moisel, Serizawa, and Hori are considered analogous since they are all in the field of vehicle lighting fixtures and sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, and Hori in order to have a lamp chamber that is equipped with multiple sensors to provide maximum data of the objects on the road to the driver and/or vehicle.
Zawacki, Moisel, and Serizawa teach the limitations set forth above but fail to teach wherein the marker lamp and the sensor are integrated in the lamp chamber. However, Hori teaches an optical member disposed in the lamp chamber (0021) and sensors being disposed in the light chamber Fig. 1 elements 1161(LiDAR) and 1018(Radar)
Zawacki, Moisel, Serizawa, and Hori are considered analogous since they are all in the field of vehicle lamps therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Zawacki, Moisel, Serizawa, and Hori to have a lighting chamber that is capable of emitting light, warning signals to pedestrians or vehicles around the target vehicle as well as have sensors integrated in the lighting chamber.
Regarding claim 2, Zawacki further teaches wherein the sensor is a millimeter wave radar (radar wavelength range (0032)).
Zawacki, Moisel, Serizawa, and Nakamura teach the limitations set forth above but fail to teach sensors, however Boesch teaches the camera 106 captures images to be analyzed (0021) and the range detection sensors 108 include ultrasonic sensors, RADAR, LiDAR, and/or infrared sensors (0022).
Zawacki, Moisel, Hori, Serizawa, and Nakamura are considered analogous since they are all in the field of vehicle lighting fixtures and sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, Serizawa,Hori, Nakamura, and Boesch in order to have a lamp chamber that is equipped with multiple sensors to provide maximum data of the objects on the road to the driver and/or vehicle.
Regarding claim 3, Zawacki further teaches further comprising a light guide disposed to cover a front side of the millimeter wave radar (The trim panel 54 may be disposed between the object 14 and the object detection device 70(0035). The trim panel 54 may be configured such that the object detection device 70 is not visible from the exterior environment 12 of the vehicle 10(0035)).
Regarding claim 4, Zawacki teaches wherein the light guide is configured to receive and emit light leaked from another lamp disposed in the lamp chamber (For example, the trim panel 54, and more specifically the film layer of the trim panel 54, may include a chrome(0029)). Chrome is obviously a reflective film coating thus would be capable of reflect any light leaked from lamps disposed in the enclosure.
Regarding claim 5, Zawacki teaches wherein the light guide includes a light incident portion into which the light leaked from the another lamp is incident, at an upper end of the light guide (For example, the trim panel 54, and more specifically the film layer of the trim panel 54, may include a chrome(0029, Fig. 1))
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawacki et al.(US 20170158111) in view of Moisel(DE102016008338A) in view of Boesch(US 20180304807) in view of Serizawa (US 20030067787) in view of Nakamura (US 20080180965) in further view of Roberts (US 6441943).
Regarding claim 7, Zawacki, Moisel, Boesch, Serizawa, and Nakamura teach the limitation set forth above. However, they fail to teach:
wherein the lens includes a lens body made by a transparent member
a turquoise-colored plate-like lens embedded in a portion of the lens body
However, Roberts teaches:
wherein the lens includes a lens body made by a transparent member (which will transmit light out through the transparent body housing(Col 28, Lines 62-64))
a turquoise-colored plate-like lens embedded in a portion of the lens body (The lens 3509 is preferably a large radius cylindrical or aspheric surface. The lens can be colored or clear(Col 33, lines 38 - 40)). Though specific color is not specified since Roberts mentions that the lens can be colored it is obvious that turquoise would be one of the options of color for the lens.
Zawacki, Moisel, Boesch, Serizawa, Nakamura, and Roberts are considered analogous since they are all in the field of lighting systems for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Zawacki, Moisel, Boesch, Serizawa, Nakamura, and Roberts in order to have a lamp chamber that is equipped with various lenses designated illuminating in different situations as to provide more information to the outside world regarding the status of a vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648        

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648